Cc O V | N G T O N Covington & Burling LLP

The New York Times Building

BEIJING BRUSSELS OUBAI FRANKFURT JOHANNESBURG 620 Eighth Avenue
LONDON LOS ANGELES NEW YORK PALO ALTO New York, NY 10018-1405
SAN FRANCISCO SEOUL SHANGHAI WASHINGTON T +1212 8411000

TO BE FILED UNDER SEAL

December 1, 2019
BY ECF AND EMAIL

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza

Central Islip, N.Y. 11722

Re: United States v. Christopher McPartland, et al., 17-cr-0587 (JIMA)
Dear Judge Azrack:

We submit this letter on behalf of the defendants Christopher McPartland and Thomas
Spota, in response to the government’s letter, submitted at 9:52 p.m. this evening, seeking to limit
cross-examination of James Hickey concerning the underlying facts of a criminal case, People v.
Erroll Freeman, in which the Court made adverse credibility findings concerning Hickey, and two
unsubstantiated allegations in a related Suffolk County Police Department Internal Affairs Bureau
case.

Pursuant to the parties’ prior communications on this topic over the weekend, we
understood that this issue would be addressed at sidebar tomorrow morning at 9:15 am. We will
in fact be prepared to address at that time why the government’s submission should be denied in
part. In addition, we have enclosed, for the Court’s convenience, the transcript setting forth the
Freeman court’s decision in that case, which is the subject of a portion of the government’s
application and the contents of which are relevant to the defendants’ anticipated response.

Respectfully submitted,
an Vo
Alan Vinegrad /

We thank the Court for its consideration of this matter.

Enclosure

ce (by e-mail): all counsel of record
